WILHOIT, Judge,
dissenting.
I respectfully dissent from the majority opinion in this case. It seems clear to me that the evidence here would support a verdict of accidental death aside from the presumption against suicide. If that is true, then under the rule laid down in Commonwealth Life Insurance Co. v. Hall, cited by the majority, there is a question for the jury.
*165In addition to the evidence discussed in the majority opinion there was also evidence that at the time the decedent was shot stray dogs were “after the coon dogs.” Further there was evidence that he was a very meticulous man, planning in detail every undertaking, but he left no suicide note. He was shot while in his children’s bedroom and not his own which he had left to get the gun. Taking all of the facts in this case, they do indeed, as the majority states, “lend credence to the presumption against suicide,” which I take to mean that the facts are supportive of a claim of accidental death. What these facts may or may not provide is up to the jury and it decided that the death was not a suicide. The judgment of the trial court should be affirmed.